To compel respondent to settle and sign a bill of exceptions to review an order made pending a trial, in the matter of an appeal from an order of the Probate Court allowing relator’s account as executor, requiring relator to file an itemized account of his receipts, expenses and disbursements as executor and an accurate statement of the property in his hands, his disposition of the property named in the inventory, of all accumulations and profits and all investments of the funds of said estate.
Order to show cause denied February 17, 1897.